Magie, J.
(dissenting).
The decision depends upon the credibility of witnesses, some of whom are clearly discredited by their cross-examination, and others leave grave doubt on my mind as to the truthfulness of their story. Under such circumstances, I am unwilling to reverse the decree below made by a master who disbelieved the evidence of the witnesses, whom he had personally before him, and had thus the best opportunity to judge of their credibility.
Eor affirmance—Magie—1.
Eor reversal—Beasley, C. J., Depue, Dixon, Knapp, Reed, Scudder, Yan Syckel, Clement, Cole, Dodd, Green—11.